The organisation of the working time of persons performing mobile road transport activities (debate)
The first item on the agenda is the report by Mrs Bauer, on behalf of the Committee on Employment and Social Affairs, on the proposal for a directive of the European Parliament and of the Council amending Directive 2002/15/EC on the organisation of the working time of persons performing mobile road transport activities - C6-0354/2008 -.
rapporteur. - (HU) The proposal put forward is intended to amend Directive 2002/15/EC in connection with social protection. The Commission's proposal touches on three issues: the exemption of self-employed hauliers from the scope of the law, the provision of a more precise definition for night work and support for the application of the law. The directive itself and, hence, its amendment, are supplementary in nature and only apply to vehicles over 3.5 tonnes, like other laws applicable to road transport activities. Therefore, it could not extend to drivers of smaller commercial vehicles. The Committee on Employment and Social Affairs voted against the amendment (30 to 19 votes).
Several misapprehensions arose while the law was being drafted. I would like to address a few of those which may have influenced MEPs. First of all, experts have reached the unanimous conclusion that if the Commission's proposal is rejected, resulting in the directive's scope being extended to also include self-employed hauliers, it will not improve road safety. Available statistical data and studies on accidents show that only 6% of accidents are caused by the fault of lorry drivers, and fatigue is cited as a reason in only 0.06% of cases. Also, driving time, which has a real effect on road safety, is regulated by a different act of law, Regulation (EC) No 561/2006, which also applies to self-employed hauliers. Loading time is of a supplementary nature and cannot be regarded as a significant part of working time, as the law does not apply, for instance, to journeys under 100 km. Secondly, trade unions fear that self-employed hauliers could even work up to 86 hours if they are not regulated.
The regulation includes stringent rules on driving time. It is capped at 45 hours per week for any two consecutive weeks, not to exceed 56 hours in any single week. This is accurately recorded by digital tachographs and the regulation also includes detailed rules on rest periods. Therefore, the claim of a possible 86-hour working week is an assumption not supported by any statistical data, study or survey. Thirdly, the Commission's proposal would limit the scope of the directive to employees and false self-employed hauliers. So far, there has been no law regulating the working time of self-employed entrepreneurs. Working time restriction is an important means for the social protection of employees. However, in the case of self-employed hauliers, the employer and the employee are the same person, and protecting private transporters from themselves is an extreme measure. Fourthly, when the arguments run out, the real reason is revealed: social dumping. Do not be confused by the term, because self-employed hauliers and small enterprises can also be unpleasant competitors on the market, just like self-employed hauliers arriving from new Member States.
My experience is, unfortunately, that the case of the phantom Polish plumber has returned to haunt us. I would like to move on to talk about a common labour market phenomenon that should not be dealt with, and indeed cannot be dealt with exclusively in the field of road transport. This is the issue of false self-employed entrepreneurs, which is a real European problem with adverse effects on competition and the labour market. This is the issue that needs to be addressed, and this expectation was stated clearly in the proposed amendment.
Proposed Amendment 30, tabled on behalf of the Group of the European People's Party (Christian Democrats), the Group of the Alliance of Liberals and Democrats for Europe, the European Conservatives and Reformists and the Europe of Freedom and Democracy Group is based on the Commission's proposal and is supported by the Council, and I would like to thank the Council for their support. We will vote on the amendment section by section. I would like to add one more thing. As a compromise solution, we recommend allowing each Member State to extend the scope of the directive to self-employed hauliers, if they want to.
Vice-President of the Commission. - Madam President, today, this House is discussing an extremely difficult and sensitive subject. The question is whether or not entrepreneurs who are self-employed drivers should be covered by the directive on the working time of mobile workers.
The inclusion of entrepreneurs would be a precedent and a clear deviation from the general Working Time Directive. This directive only regulates the working time of employed workers, not of entrepreneurs. Discussions about the inclusion of self-employed drivers have been going on for a long time. Firstly, consultations between social partners in the 1990s did not yield any result. Then, the legislator could not reach a conclusion after four years of discussion - between 1998 and 2002 - and therefore asked the Commission for a thorough impact study. The Commission has now carried out studies and made an impact assessment which clearly demonstrates that this directive is not the right tool to address transport policy issues such as road safety or competition conditions, but that enforcement in respect of the non self-employed is a real issue. This is also the sense of the Commission proposal.
Firstly, I wish to express my deep respect for your rapporteur, Mrs Bauer, who has done an excellent job. I am very glad to see that the rapporteur shares the Commission's concern over the weak enforcement of the rules and the general problem of false self-employment, and I appreciate Mrs Bauer's constructive proposals. I believe that the rapporteur's proposed amendments have the potential to protect employees even better against possible exploitation by employers.
Where Europe definitely needs action is in respect of so-called false self-employed drivers - that is, those drivers who are formally independent but, in practice, are employed by a single company which gives them orders and pays them. Both the Commission proposal and the amendments proposed by the rapporteur give a clear message to industry: the phenomenon of false self-employment will not be tolerated and the legislator will be vigilant in putting this rule into practice throughout Europe.
As regards road safety, let me stress that working time must not be mistaken for driving time. The situation regarding the latter has radically changed since 1998. As you know, this House, together with the Council, adopted new driving time rules, introduced modern, reliable digital recording equipment and adopted a specific directive on enforcement. Today's debate is not on road safety. The statistics and the studies that the Commission has made available to Parliament give absolutely no indication that the inclusion of self-employed drivers would improve road safety.
At a time when we hope to begin to recover from the economic crisis, it would not be a good move to impose an additional administrative and financial burden on small and fragile undertakings which have managed to survive the economic recession. Instead of imposing red tape on entrepreneurs, Europe needs a working time directive which will really ensure protection to those employed and dependent drivers who need that protection.
(FR) Madam President, my point of order concerns the code of conduct adopted by this Parliament in terms of ordinary legislative procedure negotiations. I fail to understand how the Commissioner can speak of an agreement with Parliament when he has spoken with only one single member, a member who basically had no mandate from the appropriate committee to negotiate what you are calling a sound agreement.
Commissioner, you are flouting the operating rules of this institution. That gives us the right to raise the issue of how the institution to which you belong operates.
That was not a point of order. You are listed as a speaker later in the debate.
Madam President, on behalf of the Group of the European People's Party (Christian Democrats), I would like to thank Mrs Bauer for her report and for her excellent work in recent months.
The fundamental issue is whether or not the working hours of self-employed workers in the transport sector should be regulated for the first time. The Commission says not, nearly all the Member States say not, and the majority of my group also says not. If we were to include self-employed drivers in the directive, it would only serve the interests of big business. We need to strengthen small and medium-sized enterprises, however.
We need to tell those who cite shortcomings in road safety as justification for including self-employed workers that the rules on driving hours and rest times have long since been tightened up. All drivers - whether self-employed or employees - must take a minimum of 11 hours rest over a 24-hour period. That is why we have digital tachographs that automatically record driving hours, and the authorities monitor compliance with this.
I was the European Parliament's rapporteur on tachographs at the time. I am grateful to Mrs Bauer for preventing the regulation being extended to vehicles weighing less than 3.5 tonnes. Digital EU control devices in all commercial vehicles would have resulted in time-consuming and expensive documentation obligations. We want to reduce bureaucracy, not increase it.
I therefore recommend that this House support the compromise that the rapporteur has reached with other groups.
on behalf of the S&D Group. - Madam President, the position of this group has been consistent throughout; my position as rapporteur has been consistent ever since 2002 when we first proposed the inclusion of self-employed and independent drivers. We remain convinced that that needs to be the case, and I very much hope therefore that the proposal to reject the Commission's proposal will be agreed in the vote tomorrow, just as it was in plenary last spring and in the Employment Committee this March.
We very much regret the confusion the rapporteur appears to have encountered in discharging her mandate. Rather than reflecting and promoting the clear majority views of members of the European Parliament's Employment Committee, she has actively worked to promote the view of the Commission and Council. The other institutions, as Mme Berès has said, have shown not one gram of loyal cooperation but instead have gone out of their way to subvert the very clear Employment Committee recommendation to the plenary: the rejection of the Commission's proposal.
Madam President, a tired driver is a dangerous driver, irrespective of employment status; we should not make road travel any more of a gamble than it already is. Once again this morning, the rapporteur has shown confusion between the notions of driving time and working time. It is quite possible under the existing regime for a self-employed, a 'false' self-employed, driver, to drive between 86 and 95 hours per week; perhaps not every week, but one week is enough of a danger in itself. If the Commissioner doubts that figure, he can come to see me any time he likes; I have the figures from the people working in the sector. This is a fact. We must reject the Commission's proposal.
on behalf of the ALDE Group. - Madam President, first of all, I want to thank the rapporteur Mrs Bauer for her hard work.
The core issue we are dealing with here in this report is whether to include, or exclude, self-employed drivers from the Working Time Directive. It is crucial to remember that all drivers, employed or self-employed, come under the 2006 driving time regulations which regulate their driving time, their break times and their rest periods. Therefore, road safety matters are dealt with adequately under that directive, and, if anybody believes that they are not, then we need to look at the Driving Time Directive.
There is no data relating accidents to the working time of professional drivers and no data distinguishing between employed and self-employed drivers. Therefore, we have no data on a decision to include self-employed drivers. Legislation must be based on sound reliable data and all the scaremongering about self-employed drivers working 86 hours per week and causing accidents is just that: it is scaremongering and is not based on any reliable data.
This legislation, if it includes self-employed, will be virtually unenforceable. Are we to have an army of inspectors looking over the shoulders of self-employed workers to see if they are performing general administrative duties or administration relating to the job under way? According to the legislation, working time includes when a self-employed person is at their work station. This is defined in the legislation as the main place of business of the undertaking, together with its various subsidiary places of business. Will the office located in the small bedroom or the attic of the self-employed driver's home be defined as his work station, and who will police and enforce the legislation? Yes, there are issues relating to competition for self-employed, but this legislation will not deal with those matters. In fact, in my own country, we deal very effectively with this matter through the tax system.
Finally, if we reject the Commission proposal, we will end up with bad law. It is disproportionate and will not achieve its aims, and it will pile further red tape and bureaucracy on already struggling SMEs in most countries and particularly in my own country, Ireland. It is unenforceable, and that makes an ass of the law.
Madam President, ladies and gentlemen, the matter we are discussing today relates to an absolutely fundamental question: do we in the European Parliament want to ensure that we have a social Europe with fair competition and decent working conditions? Or will we allow the market and the laws of chance to reign in a transport industry that is coming more and more under pressure? For us in the Group of the Greens/European Free Alliance and in the Committee on Employment and Social Affairs here in Parliament, there is no doubt at all. We want self-employed drivers to be included in the Working Time Directive. Thus, we reject the Commission's proposal to exclude self-employed drivers, for the following three reasons. Firstly, self-employed drivers need to be covered by working time regulations so that we can ensure traffic safety in Europe. With a lorry weighing a tonne behind them, it is absolutely essential to put a limit on their working time to avoid tired drivers and accidents. Secondly, we want to ensure fair competition within the transport industry. In recent years, we have seen an enormous growth in the number of 'false' self-employed drivers. This has been the industry's solution to avoid the working time regulations. As legislators, we must not create incentives for there to be more self-employed drivers in Europe. Instead, we must ensure that there are uniform rules so that we create a level playing field. Thirdly, we want to ensure a good working environment for everyone. From EU studies, we know that self-employed drivers are sick more often and are more stressed than employed drivers. Is this a reasonable state of affairs from the point of view of health and safety? We do not think so.
A great deal has been said about this directive, and many incorrect things have been said. I would like to dispel two myths. Firstly, there is the myth concerning administrative work. Office work does not form part of the regulation, and it is very important to establish that fact. We should bury this myth. Secondly, there is the myth concerning enforcement. I have heard my fellow Members say that it would not be possible to enforce this directive. To these Members, I would simply say that we have a digital tachograph that can provide the measurements. It currently does this for employed drivers, so clearly it can also do so for self-employed drivers.
Finally, I would just like to say a few words to Mrs Bauer. As shadow rapporteur for the Greens, I have been very disappointed in how the process has been carried out recently. Mrs Bauer broke all the good rules of negotiation, she broke the 'code of conduct' of this House and now she is presenting what she calls a compromise. As far as I am concerned, this is her responsibility - it is not a compromise that is valid for Parliament. It is her filthy proposal that she has produced with the Council by skirting all of the rules.
I would like to finish by saying that this is not about Mrs Bauer's negotiation methods; it is about people and it is about whether we want to ensure decent conditions in an increasingly pressurised transport industry. This is something that I hope everyone in Parliament will support when we vote tomorrow.
Madam President, some of my fellow Members claim that compliance with the 48-hour working week serves the interests of self-employed drivers and of road safety. This is a dirty campaign, as self-employed drivers continue to be covered by the Regulation on driving times and rest periods in any case. There is absolutely no threat to road safety. The problem is that some southern European trade unions fear that self-employed Romanian and Bulgarian drivers will take all the business. Those Members follow the trade unions like quivering lapdogs. That is the heart of the matter.
Mr Kallas, the Commissioner for Transport, wishes to exclude self-employed drivers from the scope of the directive. He deserves our support in tomorrow's votes. If he fails to obtain it, 16 June will be a dark day in the history of the European Parliament. It will kick citizens when they are down and give them piles of red tape on top. And then we complain that voter turnout falls further with every new election.
Madam President, once again we are in a debate that is crucial for protecting the rights of road transport workers and road safety. The Commission's insistence since October 2008 on changing the 2002 directive is unacceptable. The Commission now wants it to cease to apply to so-called self-employed drivers, which would aggravate everyone's working conditions, particularly due to the possibility that working hours will be increased to intolerable levels simply to allow greater profits for the major employers in the sector.
As an example, so-called self-employed drivers could end up working up to 86 hours per week over the whole year. This would not only jeopardise their health and safety, but would also present a danger to the safety of all other road users. It would also encourage social dumping and the deregulation of employment due to the increased numbers of drivers who falsely state that they are self-employed.
Being receptive to arguments and studies that demonstrate the dangers of approving such a proposal, the Committee on Employment and Social Affairs has already rejected it twice, but unfortunately, the rapporteur, with the support of the Commission and the Council, has insisted on pursuing negotiations on the directive alone, as though the decision by the Committee on Employment and Social Affairs had never been made.
That is why we are now in this very serious situation. This issue needs to be clearly opposed by a majority in Parliament, but this has already been jeopardised by the Commissioner. We advocate rejecting the proposal, so as to prevent the continuation of this grave threat to workers' rights and the safety of all road users in the European Union.
We therefore call for the rejection of the Commission's proposal and compliance with the 2002 directive which, since 2009, should be being applied to self-employed drivers in order to combat social dumping, protect the right to health and rest for workers in the sector, and improve road safety conditions.
Madam President, ladies and gentlemen, we are planning to extend this directive to self-employed drivers for the sake of a supposed increase in safety.
However, the arguments put forward are misleading and will have a detrimental effect. They are misleading because safety is already guaranteed under the 2006 regulation, and detrimental because the competitiveness of thousands of small independent businesses, which have already been sorely tested by the economic crisis, is at risk.
Ladies and gentlemen, let us not pretend to be unaware of the fact that the legal and technical disputes regarding the directive actually conceal yet another power struggle between European statists, who are ready to place a new, dangerous burden on businesses, and the supporters of the human face of Europe, who are in touch with our citizens' real needs.
By intervening to legislate on the organisation of self-employed drivers' working time, Parliament would be setting a dangerous precedent, authorising a European-branded takeover of entrepreneurship and free enterprise.
It is time to put our words into practice. Let us stop exploiting small and medium-sized enterprises for our own ends. It is all too easy to praise widespread entrepreneurship when the aim is to come up with effective strategies to combat the crisis, and then to sacrifice these when EU bureaucracy wants to reassert its strength. I oppose the utopian war of principles with practicality. Europe must not encroach on the sphere of private enterprise and must respect the requests of our regions.
(FR) Madam President, I am in favour of including self-employed drivers in the proposal for a directive, and I therefore reject both this proposal by the Commission and the Bauer report.
I am outraged by the way this proposal runs counter to the interests of small and medium-sized enterprises by introducing, from this day forward, unfair competition from false self-employed drivers. This report introduces the practice of unfair competition and will allow it to develop with the growth in the number of false self-employed drivers.
This proposal also runs counter to the interests of employees. At the very time when we are all working together to build a social Europe, this report reinforces social dumping between Member States. It is against the interests of employees, it is against the interests of Europe.
In short, this report flies in the face of road safety. I presided over a region crossed by heavy traffic from all over Europe, with significant accidents which gave rise to legal actions. These serious accidents should not escape our attention. We shall have to account for our decision to our fellow citizens. What is more, in 2002, two Member States of the European Union appealed to the European Court of Justice to repeal Directive 2002/15/EC because it included self-employed drivers; the Court rejected their appeal on the grounds of road safety.
Finally, what we need is a European regulation between all Member States because, nowadays, transport is a European matter. The vote in committee was clear. I hope that it will be just as clear in plenary.
(ES) Madam President, Commissioner, Mrs Bauer, I am obliged first of all to talk about my profound disappointment with you for the way that you have carried out a negotiation in which Parliament was not respected and for the way that you are presenting this debate here today, which is very economical with the truth.
It is not true, Commissioner, that this is about including self-employed drivers: they have already been included since 2009. It is you who wish to remove the self-employed from the directive.
Nor is it true, Commissioner, that we are not talking about health and safety on the road: that is exactly what we are talking about, Commissioner. We are not talking about anything other than the safety of self-employed drivers and members of the European public who travel on the roads; that is what we are talking about and here you are wheeling out false arguments.
As always, you are adducing bureaucracy. It is not true. You have been singing the praises of the tachograph and the great strides that its use has caused in the regulation of driving in Europe. It can be applied without any need for bureaucracy. What you are doing is putting the economic interests of the few above the rights of the majority; that is what is really happening. Once again, you are disproving what you say about people coming before business: business comes before people for you.
I wish to record our protest here and I hope that Parliament once again says that the public, safety, law and truth are what is most important.
I protest, Commissioner: I am very disappointed.
Mrs Bauer, I am very disappointed with the way in which you have carried out this debate and this negotiation.
(DE) Madam President, we have heard a great deal already. It is true, as Mrs Figueiredo said, that this is a directive that was intended to be aimed at employees. That is correct. However, there are also self-employed people who are not classed as employees.
It is important for people in Europe to be able to decide how they want to work - whether as an employee or as a self-employed worker. That is only right. Naturally, the self-employed also have to play by certain rules. Digital tachographs are already present in all heavy goods vehicles and the equivalent vehicles that we are talking about here. If we were now to include self-employed workers in this directive, it would unduly restrict their freedom of choice. That is why my group is in favour of excluding the self-employed from this directive at all costs. We consider Mrs Bauer's proposal, and the proposal from the Commission, to be right. That should be taken into account. We want to protect small and medium-sized businesses, and in this case, we can do so by adopting the proposal.
(DE) Madam President, the previous speaker described an ideal world in which drivers themselves decide whether they want to be self-employed or employees. Unfortunately, in reality, drivers no longer have this choice; instead, they are generally being pushed into being self-employed - or at least, ostensibly self-employed. That is the big problem that we face here - and if what we have here is a private compromise between a Member of Parliament and the Council which is being presented as a general compromise and which does not give consideration to this issue, then we are playing into the hands of social dumping in Europe.
Go and have a look at what is happening on the roads by visiting a checkpoint. Take a look at what is really going on in this sector. Go and have a look at the accidents - then you will realise that, as Members of the European Parliament, we cannot allow ourselves to advocate social dumping.
Madam President, it is vital that self-employed workers remain free of the clutches of the Working Time Directive in this way. This area of work is already heavily regulated via the driving time regulations and to listen to people saying that people are driven into self-employed work is utterly ludicrous; it is a choice that people make. The only thing bogus in all these discussions is the scaremongering claims of people saying that there are road safety dangers associated here.
We talk here endlessly about promoting entrepreneurs; we talk about allowing them to flourish in the European Union. We are here actively encouraging small businesses, and to discourage them simply cannot be the way forward. So I would urge you to vote with Edit Bauer.
(DE) Madam President, ladies and gentlemen, we have been debating the matter of driving time and working hours in road transport for months. I am beginning to wonder what the next argument will be to try to show that everything we have been debating for months is complete nonsense. The latest argument is that we have to change something urgently so that nothing changes. Mrs Bauer, can you not see how absurd this argument has become - how riddled it is with lies and half-truths?
What we are debating here is nothing other than extending the working hours of self-employed workers. However, for more than 150 years, it has been a principle of legislation on working hours that people are protected from working excessively long hours. That applies to the self-employed just as much as to those in employment. It makes no difference whether it is a self-employed worker who is pushing himself too hard or an employer that is pushing an employee driver too hard. It is about protecting people from themselves and from excessively long working hours, as well as in part from employers and others who commission work.
As a second point, on the matter of road safety, it has been asserted here that nothing can be done in this respect. Ladies and gentlemen, we are not amateurs or volunteers! We cannot pass laws on the basis of 'Let's see what happens'. Everyone knows that working excessive hours increases the risk of accidents, particularly in road transport, where the consequences are so serious.
My third point is to ask who would police this proposed differentiated regulation on our roads? Our judges already find it difficult to decide whether someone is self-employed or only ostensibly self-employed without long study of the evidence.
Let us abandon this nonsense. This is about fair competition. It is not about setting a precedent this morning for future debate on extending working hours. Do not play games like that with this House!
Madam President, it is essential that Amendment 30, with special regard to paragraph 7(a), be adopted. Self-employed drivers would not then be included in these provisions.
It is not a road safety issue. All drivers are limited to driving times and associated work monitored by the tachograph. Including the self-employed drivers will penalise them, especially those who do not use an agency. Company drivers have their schedule provided, but true independents spend time preparing their own schedules and bidding for new business. If included in these provisions, those tasks will be part of their working week so they will have less time to drive, load, unload and cater for passengers, as compared to the commercially employed drivers. Thus, business will be lost and unemployment caused in the small business sector. The bigger operator will take up the slack and we will have another example of the EU promoting big business at the expense of the SMEs who employ half the workforce.
I therefore support the rapporteur in Amendment 30 as well as the Commission in this respect. You do not hear that very often from this part of the House.
(ES) Madam President, we believe it to be essential to include the self-employed in this directive, and this view is shared by the representatives of both unions and employers' associations in my country, who have expressly requested the inclusion of the self-employed in this directive.
We believe that there are several reasons for their inclusion. Firstly, because of workers' safety: self-employed hauliers deserve the same protection as other hauliers, not just when they are driving, but also when they are undertaking other tasks that are directly related to a road transport operation.
Secondly, for reasons of fair competition, as bringing back discrimination between self-employed and employed workers will distort both the labour market and the transport market.
Finally, it also seems inappropriate to me that each Member State should be able to apply the provisions of the directive to drivers if it so wishes. There needs to be a general rule for the entire EU, since the majority of hauliers work outside their own countries; without it, fair competition would be impeded.
(FR) Madam President, just for once, I will speak about procedure. Clearly, everybody agrees that we should support SMEs and, by rights, everybody ought to be concerned about issues regarding, at one and the same time, safety, workers, road users and the conditions for free and undistorted competition.
However, after Parliament rejected this text in spring 2009, that summer, your predecessor, Commissioner Tajani, then canvassing his government for his re-appointment as Commissioner, told us that he would have some new proposals to make. Those new proposals were never referred to the relevant parliamentary committee for its consideration. Moreover, Mrs Bauer's report was rejected by more members of that committee than had rejected the previous report.
Mrs Bauer had no mandate to negotiate, on behalf of this Parliament, a first-reading agreement with the Council. The Commission and the Council have knowingly flouted the operating rules between the institutions. Mrs Bauer has flouted the code of conduct of this institution. This Parliament questions at times the nature of a first-reading agreement because it reduces our ability to negotiate. Now, in this instance, if Mrs Bauer's amendments are approved, there will be a first-reading agreement that has not been examined by the bodies of this Parliament.
At a time when we are seeing a balance being restored between the institutions thanks to the Treaty of Lisbon, this Parliament is turning its back on using its collective intelligence. I request, as a minimum, that Mrs Bauer's proposals, which have never been examined in committee, be referred back to committee for consideration.
(NL) Madam President, I support the Commissioner. Self-employed workers organise their own working hours, and that is the way it should stay. There is a difference between self-employed and employed workers, and that is only right and proper. This has nothing to do with road safety, as driving times and rest periods are identical whether the worker is self-employed or employed. These are monitored by a tachograph, which is intended for that and no other purpose. We do not look beyond this to monitor the road safety situation of employed and self-employed workers.
A second point relates to something I consider very problematic in the proposals by those who advocate including self-employed workers in the scope: how on earth are you going to monitor this? How do you propose to drop in on self-employed workers and ask when, where and how much they have worked? This kind of monitoring system would not be feasible and would subsequently be considered unacceptable. We should not be making such legislation; we should not be including self-employed workers in the scope of the directive concerning employed workers.
(FI) Madam President, I come from Finland, where there are few people, distances are long and there are a lot of self-employed people. We do not need, will not tolerate and will not put up with extra restrictions on self-employed drivers. I am glad that the Estonian Commissioner, who is familiar with conditions in the northern countries, knows this, and that also applies to the Slovakian rapporteur. I want to thank you for that.
This is an important question of principle. We cannot place restrictions on small business that apply to Europe as a whole. This may be a precedent and it is very dangerous. How does Europe think it will achieve growth and employment if its administrative decisions destroy employment and the preconditions for growth and kill them off?
I am on the side of Finnish owner drivers and in this case, that also means on the side of small business entrepreneurs all over Europe. After all, there will be no growth or increased prosperity in Europe if administrative decisions prevent small business entrepreneurs from working.
(Applause)
(FI) Madam President, ladies and gentlemen, there must not, under any circumstances, be any restrictions put on the working time of self-employed drivers other than on their driving time.
The matter of road safety is addressed by restricting driving times and having compulsory rest periods, for which there is the Regulation of the European Parliament and of the Council pertaining to road transport and driving times and rest periods in force, and that applies to all - yes all - lorry and bus drivers, including self-employed ones. A much better option to prevent accidents through tiredness would be more effective monitoring of the driving times and rest periods in force rather than artificially restricting the working times of the self-employed.
Now there is a move to include such jobs as cleaning the vehicle, technical maintenance and completing consignment sheets in the restrictions on the working hours of self-employed drivers. How can we check whether a self-employed driver is washing his wife's car or his truck in his own backyard? This is quite incomprehensible, because there are no restrictions on the working hours of other entrepreneurs. It would be a serious precedent if we went down that route.
As the previous speaker rightly said, in the Nordic countries, like my country, Finland, the transport sector is dominated by small business entrepreneurs and mainly consists of firms with just one or two vehicles. Restrictions on the working hours of entrepreneurs would favour large, supranational transport companies and would make it difficult for new transport firms to start up in business. The sector will certainly not be of interest to the young if we start to restrict artificially the potential to make a living. It would mean a dearth of capacity and increased costs. Already, logistical costs are, on average, higher in the Nordic countries than in the rest of Europe on account of our northern location and sparse population.
(Applause)
(NL) Madam President, ladies and gentlemen, I shall get straight to the heart of the matter, namely the issue of self-employed workers. A reminder that the scope has covered all self-employed drivers since March of last year would certainly not go amiss. That is the present state of affairs; that is the point of departure the rapporteur should have taken into account.
Consequently, this is not the precedent the Commissioner claimed it to be. A more pragmatic approach should have been possible, namely including self-employed workers within the scope but, at the same time, taking account of the specific nature of self-employed drivers and keeping red tape to an absolute minimum.
As the rapporteur from the Committee on Transport and Tourism knows, I had drawn up a number of proposals. I proposed, for example, that the digital tachograph measure not only driving times and rest periods but also loading and unloading operations, supplemented by a kind of unmonitored fixed time for a number of other activities, such as administrative tasks and also cleaning and similar operations. She also knows quite well that activities such as customer contact are neither subject to monitoring nor counted as working time in any case.
Therefore, I regret that neither the Commission nor the rapporteur was willing to take account of this in any way whatsoever. The proposal to let Member States decide for themselves whether or not self-employed workers should fall within the scope does not strike me as a good one. The objective must be to arrive at common, uniform ground rules at European level so that the same rules apply to all.
(IT) Madam President, ladies and gentlemen, the Commission proposal and the position adopted by the rapporteur leave the Member States free to choose whether or not to include self-employed workers in the scope of the directive.
This optional arrangement is unacceptable and in conflict with EU competition rules. By giving Member States freedom of choice, self-employed drivers in some countries that have already transposed the previous Directive 2002/15/EC would find themselves exposed to direct competition from those of their EU counterparts who are not subject to the same rules.
Self-employed workers could go to a country with different legislation in force and be subject to fewer checks, which would cause a serious dumping problem and hence, a serious distortion of competition. Businesses could, in fact, use self-employed workers more, as they are able to offer their services on a more flexible basis and at a lower cost. It goes without saying that low costs often equal a reduction in quality and, above all, in safety, which, in the transport sector, results in a serious increase in road traffic risks.
In the light of this, I believe that the proposal is unacceptable and that it contravenes one of its legal bases, namely Article 153 of the treaty, since it neither improves the working environment nor protects workers' health and safety.
(MT) I think this Parliament would agree that European drivers should be provided with the best conditions, that we should ensure our roads are safe, and that we should do our utmost to regularise this sector without jeopardising European competitiveness. However, there is disagreement about whether we should involve the self-employed in all of this.
I believe we should not arrogate to ourselves the competence to regulate the way they use their time. If there is abuse among the self-employed, we should target the abuse, rather than those honest individuals among the self-employed who are trying their best to continue to improve this sector.
I believe we should exercise great care when it comes to introducing bureaucracy, because too much of it can cause harm and break this sector, especially at a time like this when we have a crisis on our hands which is having a negative impact on all European sectors. I therefore congratulate Mrs Bauer for her report and for the compromises she has recommended. I would like to appeal to all of us to be careful when we come to regulating the self-employed themselves.
(DE) Madam President, Commissioner, the directive represents an important step in improving the health and safety of workers in this sector, but also in improving road safety and ensuring fair competition. These are the words of the Commission itself when the directive was introduced on 23 March 2005.
Since then, the Commission has done a U-turn and submitted a proposal that excludes self-employed workers. That sets a precedent and I cannot defend such a policy. There are various reasons not to support the proposal which, in my eyes, represents a step backward socially, a reduction in road safety and an incentive for unfair competition. Neither has the proposal been designed to support small and medium-sized enterprises.
To me, this U-turn demonstrates an inability to implement European policy. Despite being twice rejected by the Committee on Employment and Social Affairs and once in plenary, contrary to a European Economic Area report as well as a judgment by the European Court of Justice, the directive - European law - is simply being amended and steered towards a point where economic interests are the only thing that count.
Madam President, as a former self-employed truck driver, I support keeping the self-employed in this directive. Own-account drivers, I know for a fact, are under tremendous pressure to work night and day. Commissioner Kallas, your speech and your proposal is a disgrace. It puts drivers' health and safety at risk. It puts other road users at risk. It puts SMEs at risk from unfair competition, and it puts increased pressure on decent employers to push their employees into self-employment.
Fifty per cent of drivers have admitted falling asleep at the wheel. Twenty per cent of accidents are due to fatigue. Thirty per cent of drivers' working time is taken up loading and unloading and helping passengers. Ms Harkin, if you are still here, what they do in their attic is their own business. This Parliament must stand up for citizens' safety and against those who want an unregulated transport sector. Commissioner Kallas, go back to the drawing board.
(DE) Madam President, I would like to agree with Mrs Morin-Chartier. We must not forget that we are dealing with the European Court of Justice in this matter, which has made it quite clear that priority must be given to road safety and that this concerns an existing directive on working hours and rest times.
Do we want to suddenly call into question a common European regulation on road safety? Why would we do that? It would be absurd and incomprehensible. If self-employed workers were to be excluded from this directive again, then, in addition to their 56 hours of driving time, they would also be able to spend 28 hours loading and unloading. As a result, they would become a menace on the roads. I certainly would not like to encounter such drivers on the roads of Europe.
How can we suddenly start promoting the distortion of competition at the expense of our common health? How could we explain that to our citizens? That is why I urge you to reject the Commission proposal.
(DE) Madam President, just as I have done for many years, I am today working for road safety, for an improvement in working conditions for professional drivers, and for an improvement in their professional image.
It is obvious that what we are debating today is not the provisions on driving hours and rest times, which impact on road safety and are applicable to all professional drivers, be they employed or self-employed; rather, it is about the regulation of working hours. It is primarily a regulation for the protection of employees - in other words, it is solely for the social protection of drivers and in no way serves road safety. There is no need to protect the self-employed from themselves. How would we check the hours worked by self-employed HGV and bus drivers without a huge amount of bureaucracy, and on what basis would we be checking this anyway?
Restricting the permissible working hours of self-employed professional drivers in this way - and perhaps, in future, also those of self-employed tradesmen, architects or Members of Parliament - would send out the wrong signal. Instead, the Member States should be working to combat the problem of ostensible self-employment among drivers. I am in favour of the proposal put by the European Commission and Mrs Bauer.
Madam President, extending the Working Time Directive to cover self-employed people is nonsensical. It is window-dressed to protect employees' rights and therefore has no place in a self-employed framework. It is also unenforceable without infringing people's liberties by carrying out checks in their homes.
This is not a matter of road safety. Regulation (EC) No 561/2006 already covers driving time and is applicable to large companies, small businesses and the self-employed. You still need an operator's licence to work if you are self-employed and would therefore be the registered holder of that licence. Anything which may jeopardise the licence would therefore jeopardise the licence holder's whole livelihood. With this in mind, it is safe to assume that there is just cause for self-employed drivers to be even more fastidious than big firms. Everything directly related to the service would be considered part of working time; for example, paperwork, maintenance and general administration. In large firms, people are employed to do this; therefore, administration time has no impact on driving time. Self-employed doing their own administration would find, under the directive's conditions, little time left to do the driving itself.
As an aside, I believe the Commission also proposed a relaxation of restrictions over night work by introducing a two-hour qualifying period before night-time restrictions apply. I rarely agree with the Commission but this would also be a welcome amendment. I fully support the rapporteur, Ms Bauer.
(DE) Madam President, ladies and gentlemen, I would like to appeal once more to the conservatives and liberals that we cannot here place the interests of the self-employed above the safety of the people of Europe.
Entrepreneurial freedom is undoubtedly a very good thing, but the safety of our children and of everyone on the roads is more important - and that, to my mind, is the responsible way for Europe to act. Tomorrow's vote is an opportunity to show that you are not in favour of social dumping.
What this debate has also shown in recent months is that a debate on ostensible self-employment in Europe is long overdue. More and more regular employment relationships are being ousted by ostensible self-employment, which is why we urgently need the situation to be analysed and a proposal to be made for what we can do about it. As the Commissioner stated quite clearly today, we have had many declarations of intent on this matter. It is time to act at last.
(PL) I would like to ask: how can entrepreneurship be stimulated during a crisis? How can a growth in the numbers of small and medium-sized enterprises be stimulated? How, for example, can economic activity be stimulated, if this place - the European Parliament - is going to be a place where we bring in new legislation which restricts that entrepreneurship? After all, if people want to start up on their own in business, including the transport business, they should have the right to do so. We must not treat them, on the one hand, as businesspeople and, on the other, say that they have to comply with criteria designed for employees. We could do the same to people who run a restaurant, on their own and with their family, or for people who run a shop. We must not confuse these two things.
There is a certain excess of legislation, and the European Parliament also contributes to this. I know that, in Poland, we had the best regulations on economic activity at the beginning of the 1990s. Now we have increased the number of these regulatory burdens, and the result is that this is meeting with criticism. From whom? From the people who are running a business.
I endorse what Mrs Bauer says, although I am not, of course, going into the questions which came up when this compromise was being negotiated.
Madam President, in a time of economic challenge, this Parliament has made much of its credentials in encouraging entrepreneurship and competitiveness but, at the same time, we are setting about restricting the right to work of self-employed lorry drivers. I have to say that I reject as utterly bogus the claims in this House this morning that this is about health and safety. We are all concerned about health and safety and do not want to see any more accidents on our roads.
I represent Northern Ireland. It is right on the edge of Europe. The road transport industry is hugely important to the economy and the inclusion of self-employed lorry drivers will only have a negative impact on competitiveness. It is an industry that is highly regulated through tachograph rules, and the financial implications of further red tape would be devastating. It would also be hugely damaging to those hoping to set up as independent drivers.
(DE) Madam President, Commissioner, the rapporteur, Mrs Bauer, demonstrates a failure to understand democracy in that she continued to negotiate - with no mandate - against the decision of the Committee. If the European Parliament is serious about creating growth and wealth, then we Members must reject the Commission proposal.
Self-employed drivers must not be excluded from the Working Time Directive. This would be a backwards step, since the same rules must apply to self-employed bus drivers and long-distance lorry drivers as to the employees of enterprises. It cannot be our aim to have fewer and fewer people working more and more - and generally for less and less money. It cannot be our objective to have bus drivers and long-distance lorry drivers jeopardise their own health as well as the safety of other road users.
(DE) Madam President, I believe that Europe's small and medium-sized enterprises are particularly important at this time, because the truth is that we will only find a way out of the debt crisis if we work more. It is entirely unnecessary to burden the self-employed with yet more bureaucracy and paperwork. Quite simply, if we are to be able to ensure social security in Europe, then it is very important that we increase productivity and competitiveness. Consequently, the driving times and rest times currently guaranteed by tachographs are entirely sufficient. I would ask those Members who advocate that the directive should apply to all to apply it to themselves and to have a tachograph installed in their own cars - and then not to use their cars on Thursday evening when they go home after working here for 15 hours.
Ensuring safety is important but, on the other hand, we must also protect the self-employed.
Vice-President of the Commission. - Madam President, thank you very much for this debate. I listened with great interest to all your contributions. There is a great temptation to go into detail and to have a debate on the details of this discussion, but I would like only to say that I still confirm the Commission position, which is built on facts. We do not have the studies mentioned here that self-employed drivers are regularly working 90 hours per week, and we think that the Driving Time Regulation, which we would like to enforce, will harmonise practices between Member States and will fulfil this task to ensure and improve road safety.
Road safety has improved very largely due to the use of the Driving Time Directive. We do not have the information that they are more sick, and why do we sometimes think that small and medium-sized enterprises are behaving irresponsibly, that they do not care about road safety or about their own health, so they must be more regulated than others?
The Commission cannot support legislation which limits the freedom of entrepreneurs in the road transport sector to organise their working time, while in other sectors, entrepreneurs are not subject to similar working time restrictions. However, if the vote in this House confirms the rejection of the Commission proposal, then the Commission will review all possible options, including withdrawal of the proposal, and if Parliament decides to include self-employed drivers in this directive, we will enforce your will. We will immediately inquire with Member States how they apply the working time rules on self-employed drivers and how they monitor compliance with these rules.
rapporteur. - (HU) I would like to address five matters very briefly. The Rules of Procedure. I have studied the Rules of Procedure carefully, and as far as I know, MEPs have full discretion to carry out their mandate and therefore they can consult whoever they want. According to the Rules of Procedure, the parliamentary committee does not require MEPs to voice the committee's position. It is the plenary session's position that is binding. That is exactly what the Rules of Procedure say. I do not question, either, the grounds on which the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament submitted its proposed amendment, nor who it consulted.
In agreement with the shadow rapporteurs, I also had informal discussions with representatives of the Commission and the Council when I thought it was important. I agree that the issue of false self-employed entrepreneurs is a real European problem, and we incorporated it in the proposal, in cooperation with the fellow Members who considered the exclusion of self-employed entrepreneurs important. This issue must be addressed, but it is not a sector-specific problem.
There is a misconception that has been stated repeatedly here, namely, that compliance with this law can be monitored at an international level. This law requires monitoring at a national level. Let me add that at a 4% rate, inspection would be more expensive than moving the European Parliament from Brussels to Strasbourg. I would like to ask my fellow Members to take this into consideration as well. If we reject this proposal, I would also like to say to my fellow Members that we are creating an advantage for third country hauliers. I would like to ask my fellow Members to bear in mind that this is the proposal which the Commission approved. To reject the proposal of the Commission, that is, of the European Commission, is to make it pointless, expensive and impossible to implement.
The debate is closed.
The vote will take place on Wednesday, 16 June 2010.
Written statements (Rule 149)
I approve of the position adopted by the Committee on Employment and Social Affairs on the rejection of the Commission's proposal and agree that in conjunction with Parliament, the Commission must take action so that a new improved proposal is submitted by the Commission in future. I would like to stress that the Commission's proposal to remove self-employed drivers from the scope of the directive would represent a significant step backwards in EU social policy and in the area of transport. I would like to draw attention to the fact that 'false' self-employed drivers weaken the overall labour market, and the main problem is that in practice, it is difficult to prove 'false' self-employment. If we fail to take concrete action and legal measures, then false self-employed work by drivers will become one of the labour market's greatest problems and we will be unable to avoid unfair competition. In order to improve the working conditions of all drivers and ensure their social rights and guarantees and in order to improve road safety, as well as avoid unfair competition in the European road transport market, we cannot adopt the Commission's proposal such as it stands today.
The directive that we are debating today is the fruit of very lengthy negotiations in the European Parliament over two mandates. This is a very sensitive issue, as it concerns our jobs both today and in the future. It is a matter of road safety and of fair competition between companies in the Member States. I would not accept social dumping within our Union itself.
Could an independent driver work 14 hours a day, 84 hours a week, and not be a risk on the roads? Compared with a company-employed driver, this is unfair competition. This also leads some companies to suggest to their employees that they declare themselves self-employed. We must protect our fellow citizens and our companies.
I therefore invite the European Commission to withdraw its proposal and, failing that, I call on MEPs, during tomorrow's vote in plenary, to vote in favour of keeping self-employed workers within the scope of working time legislation.
In certain EU countries, there is justified concern on the part of the trade union movement about phoney selfemployment in connection with the Working Time Directive and selfemployed drivers. Outsourcing and, as a consequence, employers evading their responsibilities, are growing problems. The way to solve the problem that has been suggested, that is, that selfemployed drivers should be included in the directive, however, is wrong. The right way to resolve the problems associated with phoney selfemployment would be to agree on a definition for selfemployment between worker and employer organisations at EU level. At present, the innocent have to suffer.
With regard to this issue, we should proceed in accordance with the compromise which, among others, Mrs Wortmann-Kool, ViceChair of the centreright European People's Party (Christian Democrats), was building. Under this, freelance drivers remain outside the scope of the directive, but Member States may, if they wish, apply the regulation of full-time working hours to freelance drivers in their own country. The suggestion would probably mean that Parliament and the Council would reach agreement on the directive at first reading.
It is a pity that Parliament is not allowing any opportunities for a compromise. While we should be focusing more on improving the status of entrepreneurs, instead there is the possibility that the working hours of genuine entrepreneurs will be restricted. This is worrying, because the opportunities for small entrepreneurs to earn a living generally depend solely on the work they put in.